       Case 2:18-cr-00292-DWA Document 89 Filed 09/04/19 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                )
UNITED STATES OF AMERICA,                       )
                                                )
                                                )
              vs.                               )      Criminal No.     t6 ,., 2.912-
                                                )
                                                )
                                                )
                                                )
                          Defendant.            )



       TYPE OF HEARING:            r~ (_DI\~
                                       Be ore Judge Ambrose




Hearing begun:      ql4 lvvi    \'. $fw'I           Stenographer:_~~,v!L?,~!.. .___l<lu..o,l,l_ _ _ __

Hearing concluded:   'l.[Y:/[4(o 2,:\'5 flM         Clerk:
